McCALEB, Justice.
Appellant sued appellee to reform a deed to real estate in Tensas Parish and further to annul and set it aside as a simulation. Following a hearing on exceptions of want of tender, no right or cause of action and estoppel interposed by appellee, the judge sustained all defensive pleadings. This, is shown by a minute entry of the court dated April 28, 1955, but no final judgment of dismissal of the suit was ever rendered and signed. Nonetheless, counsel for appellant moved for and was granted an appeal which was lodged in this court on June 23, 1955.
On June 29, 1955, appellee moved to dismiss the appeal on the ground that there has not been a definitive judgment rendered or signed by the judge. Since the filing of this motion, appellant has appeared and, admitting that the position taken by appellee is well founded, likewise moves for a dismissal.
Appellant rightly concedes that her appeal must be dismissed as there is no entry of a final signed judgment from which an appeal could be taken. See Articles 546 and 565 of the Code of Practice; River & Rails Terminals, Inc., v. Louisiana Ry. & Nav. Co., 157 La. 1085, 103 So. 331, and cases there cited.
The appeal is therefore dismissed at appellant’s costs.